Citation Nr: 9903069	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for pes planus, third 
degree, bilateral, with history of callosities and arthritic 
changes of the right foot, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1944.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of October 
1996, in which the Jackson, Mississippi, Regional Office (RO) 
denied the veteran's claim for an increased rating for his 
service-connected pes planus disability.


REMAND

This case was previously before the Board in April 1998.  At 
that time the Board Remanded the case to the RO for 
additional development of the evidence.  This was 
accomplished.  In a rating determination of November 1998, 
the RO confirmed the prior denial of the veteran's claim of 
entitlement to a disability rating greater than 50 percent 
for pes planus with traumatic arthritis in the right foot.  

A review of the November 1998 supplemental statement of the 
case does not indicate that the RO specifically considered 
whether a separating rating for the arthritis of the right 
foot is warranted as requested by the Board in April 1998.  
ses upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand.  It 
was further held that where the remand orders are not 
complied with, the Board errs when it fails to insure that 
compliance.

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED for the following actions: 

1.  The RO should inform the veteran that 
he may submit additional evidence and 
arguments in support of his claim.

2.  The RO is requested to make a 
determination as to whether a separate 
disability rating is warranted for the 
arthritis of the right foot.

Thereafter, the veteran and his representative should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 3 -


